DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/26/2019 and 06/23/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 03/26/2019 are accepted by the examiner.
Priority
 	The application is filed on 03/26/2019 and therefore the effective filing date of the application is 03/26/2019.

 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20110051930 A1, hereinafter, Sobel) in view of Guillet et al. (US 20130129081 A1, hereinafter, Guillet)
Regarding claim 1, Yeh discloses a computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for performing a method (Paragraph 0006: storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method) comprising: 
 	creating a protected key to be used by a select processor on behalf of an entity unauthorized to use the protected key (Paragraph 0038: a virtual master key is created…a mask is assigned to each guest central processor) 
 	the creating comprising: obtaining a system mask and a system key; wrapping a clear key with the system key to provide a wrapped key (Paragraph 0032: the virtual master key is used to encrypt a cryptographic key to provide an encrypted cryptographic key. To encrypt under the master key, an encipher operation is used. For example, this encryption is accomplished by invoking an existing crypto-assist (a.k.a., message security assist) encryption function which uses a clear data-encrypting key to encrypt the data), and
 	applying the system mask to the wrapped key to create the protected key (Paragraphs 0021-0022: the key being virtualized is a master key, and therefore, there is a mask for each type of master key available to the guest….an XOR operation is performed with the mask and the master key assigned to the partition in which the guest is executing. The result of this XOR is the virtual master key, which may be used to encrypt/decrypt a cryptographic key). 

  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a protected key to be used by a select processor on behalf of an entity unauthorized to use the protected key as taught by Guillet in the teachings of Yeh for the advantage of protecting electronic circuit by masking and exploiting a circuit-specific customization so as to reduce the scope of attacks by observation and reduce the cost of implementing the protection (Guillet Paragraph 0001).
 	Regarding claim 11; Claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claim 1, and is therefore rejected under similar rationale.



Allowable Subject Matter 

6.	Claims 2-10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marson (US 20210081547 A1) discloses methods for protecting cryptographic keys stored in a non-volatile memory. An example method may comprise: storing a device root key in a non-volatile memory; storing a volatile key in a volatile memory; storing a masked cryptographic key in the non-volatile memory, wherein the masked cryptographic key is produced by combining a cryptographic key and the device root key.
Dropps (US 9767318 B1) discloses methods for encrypted processing where the encrypted processor is programmed to: receive and validate a request; determine whether a valid request is a program update request for a first program; and initiate a lock mechanism into a locked state.
Leggette et al. (US 9483656 B2) discloses methods for secure distributed data storage using an information dispersal algorithm so that no one location will store an entire copy of stored data.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of 
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498